Case: 12-51277      Document: 00512528827         Page: 1    Date Filed: 02/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 12-51277                            February 11, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KIMBERLY RENEE NASH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-453-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Kimberly Renee Nash, Texas prisoner # 1801253, pleaded guilty to one
count of bank robbery and was sentenced to serve 151 months in prison and a
three-year term of supervised release.           In this appeal, she challenges the
district court’s denial of her request to have her federal sentence run
concurrently to the state sentence she is now serving. Because Nash’s request
challenges the execution of her sentence, it is best classed as arising under 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51277    Document: 00512528827     Page: 2   Date Filed: 02/11/2014


                                 No. 12-51277

U.S.C. § 2241. See Reyes-Requena v. United States, 243 F.3d 893, 900 (5th Cir.
2001); see also Jones v. Joslin, 635 F.3d 673, 674 (5th Cir. 2011); Hunter v.
Tamez, 622 F.3d 427, 428 (5th Cir. 2010). When considering a ruling on a
§ 2241 petition, we conduct a de novo review of the district court’s legal
conclusions and examine its factual findings for clear error. Royal v. Tombone,
141 F.3d 596, 599 (5th Cir. 1998).
      District courts have discretion to decide whether to impose a federal
sentence to run consecutively or concurrently to an anticipated state sentence.
United States v. Brown, 920 F.2d 1212, 1217 (5th Cir.1991), abrogated on other
grounds by United States v. Candia, 454 F.3d 468, 472-73 (5th Cir.2006); Setser
v. United States, 132 S. Ct. 1463, 1466-73 (2012). The district court did not err
by denying Nash’s request for concurrent sentences.         The district court’s
judgment is AFFIRMED, and Nash’s request for appointed counsel is
DENIED.




                                       2